EXHIBIT 10.40
Handelsbanken
Undertaking concerning loan payment
— for purposes other than personal consumption
Branch
Frölunda

             
 
    Loan number
     
Borrower
MOBITEC AKTIEBOLAG
 
    Customer number    

Provided that Svenska Handelsbanken AB (publ)/Stadshypotek AB grants extension
of the loan period, at least the below amount must be amortised each...
Other terms for the loan remain unchanged

                                                 
From
2010-03-31
    Amount
375,000     SEK
X     EUR     From
2010-06-30     Amount
500,000     SEK
X     EUR    

In addition to this, interest due must be paid each time the loan period is
extended.
 Other comments
 
Automatic payment

             
Account number
    If an account number is stated, it implies an agreement that amounts due are
paid by the bank debiting the account on the due date. The agreed due date will
apply even if it is not a business day. The borrower is responsible for the
required amount being available on the account on the due date.    

Signature

             
Date
2009-06-16
    Signature of borrower
MOBITEC AB

/s/ Agne Axelsson    

Approval by guarantor and/or pledger who is not the borrower if the amortisation
plan is changed

                                    Date
2009-06-16     Signature of borrower/pledger
DRI EUROPA AB

/s/ Agne Axelsson     Date     Signature of borrower/pledger

    Date     Signature of borrower/pledger

    Date     Signature of borrower/pledger

    Date     Signature of borrower/pledger

    Signature of branch manager or
equivalent     The documentation is correct     The change has been registered
for the loan    
 
    Date   Signature     Date     Signature
         

 